Singapore was delighted
to see Mr. Didier Opertti unanimously elected as the fifty-
third President of the United Nations General Assembly. As
this century draws to a close, the world is experiencing
dramatic changes. We live in an era of great uncertainties.
At this crucial juncture, we are delighted that a
distinguished man of letters and man of law from a fellow
small State has assumed this distinguished office. We
would also like to place on record our gratitude to his
predecessor, Mr. Hennadiy Udovenko, for his able
stewardship of the fifty-second session of the General
Assembly.
In the last two decades, the world has changed. The
growth of international institutions, cross-border trade and
investment, the opening up of markets, the advent of
instant communication — all these have altered the face
of the world. From the Americas to Europe to the Middle
East, to Africa and to Asia, no country has been
untouched by the forces of globalization. The expansion
of global economic activity has forced globalization onto
the agendas of United Nations Members. At one point or
another, we have all asked how our peoples could benefit
from globalization and wondered how our nations could
be better plugged into the global economic grid. Keen
international interest at the United Nations about
globalization was also evident from the active
participation of many Member States in the high-level
dialogue on the impact of globalization held last week on
the fringes of the General Assembly.
At that dialogue, Secretary-General Kofi Annan said
that there was no subject more important than
globalization. I agree. The long-term benefits deriving
from the free trade of goods and services and from the
free flow of capital and information are generally
accepted.
In the last year the desirability of a freer flow of
capital has been severely questioned. When the currency
crisis erupted in South-East Asia, some expected the crisis
to blow over quickly. Unfortunately, this was not the
case. Economic problems quickly developed into full-
scale social problems, which in turn became political
problems. The crisis has since spread from South-East
Asia to North-East Asia, Russia and even Latin America.
Even as we speak, it laps at the shores of America and
Europe. What started out as a national problem has
ballooned into a regional problem, and it is fast
threatening to become a global crisis.
The United Nations cannot avoid coming to grips
with globalization. Events in East Asia over the last year
have caused enthusiasm for this phenomenon to give way
to uncertainty about its value. The questions foremost in
our minds are: is globalization good for us? How do we
prevent ourselves from being hurt by it? We are all
groping for answers. The challenge for us is whether we
are able to draw the right lessons from recent events.
On the whole, globalization has done a lot of good.
The process has enhanced the free flow of goods and
services, capital and information; it has spurred innovation
and competition and has lifted hundreds of million of
people out of poverty. East Asia has enjoyed two decades
of unprecedented economic growth. Our landscape has
been radically transformed. Financial centres have
14


replaced sleepy villages. Lifestyles which were a dream for
our parents are a reality for us. Our cities are increasingly
plugged into the world information superhighway. Less than
10 years ago, letters would have taken at least a week to
cross the globe. Today, with the advent of electronic mail,
it takes seconds. We can now chat “real-time” on the
Internet. Initially, the Internet was used mainly in developed
countries. Increasingly, it has spread its wings around the
globe.
Dialogue and cooperation between countries have
improved as the countries found issues of common interest
and more areas of interdependence. Isolated economies
have joined hands to form regional economic groupings and
to promote regional prosperity. Look how the globalization
of information has helped the work of the United Nations
itself. Today, anyone with a computer and modem can gain
electronic access to over 360,000 official documents of the
United Nations, dating back to 1947. The complete list of
United Nations peacekeeping operations, including potential
training programmes, is available on-line. More crucially,
the Organization’s “Relief Web” provides situation reports
on humanitarian relief efforts in disaster areas around the
world, along with instant information on how individuals
and Governments can contribute to specific humanitarian
operations. One major force of globalization, the Internet,
has tied all of us together, very much like a global family.
But, like any man-made phenomenon, globalization
inevitably creates some problems. Some countries have
been made more vulnerable by the opening up of their
economies to the global market. Control has now passed
largely into the hands of thousands of money traders who
can move billions of dollars across boundaries with a single
click of a computer mouse. Effectively, there is now no real
force that can stop them.
As the former Chairman of Citibank, Mr. Walter
Wriston, noted in a recent article:
“When I started in the banking business, the total
foreign exchange market in New York was only about
$50 million. If the Federal Reserve called Citibank or
Chase and instructed them to sell $10 million, an
order that size could move the markets. Today, that
market is $1 trillion and Central Bank intervention in
foreign exchange becomes an exercise in futility.”
In today’s CNN world, live images are transmitted
from one end of the globe to another as events unfold.
Perceptions can be changed, emotions stoked and
confidence irrecoverably shaken within minutes. This exerts
greater pressures on Governments, on businesses and even
on peoples to respond, rationally or otherwise.
The way ahead is not to turn our backs on
globalization. This is no longer a viable or realistic
option. To repudiate globalization will hurt our long-term
growth prospects. It is vital to remind ourselves in this
crisis that the tremendous economic growth that much of
the world has experienced since the Second World War
has been the result of the free trade in goods and services
encouraged since the formation of the General Agreement
on Tariffs and Trade in 1947. There is an overwhelming
consensus among economists that we should continue to
push ahead on this front, despite the fact that
protectionism has once again reared its ugly head. If we
try to turn the clock back and walk away from free trade,
the impact will not just be domestic nor will it be merely
economic.
Domestic political pressures can find regional and
international outlets. The prosperity resulting from open
markets has provided a foundation for national stability
and regional and global peace and security. If countries
cannot get access to the raw materials, goods and services
they need through peaceful and open competition, they
will resort to other means. Economic rivalries can have
political and military consequences. A return to global
tensions cannot be ruled out, but we must avoid it. The
core interests of the United Nations — the maintenance
of peace and security — may be endangered. The only
way forward is to find solutions to deal with the
vulnerabilities created by globalization.
At the domestic level, we must promote higher
standards of national government by strengthening our
regulatory and supervisory frameworks, improving
corporate governance, increasing transparency and
lessening government interference in market decisions.
We need to put in place sound macroeconomic policies
and build strong regulatory structures to make our
economies more resilient.
On the international front, the United Nations can
play a leading role in the international effort to help
countries reap the benefits of globalization. We should
encourage the developed world to assume the primary
responsibility for bringing the world out of this crisis.
There should be greater dialogue and partnership between
the developing and developed world to ensure that
globalization benefits every country. Globalization should
bring security and confidence, not greater vulnerability, to
our people.
15


United Nations Members have a common interest in
revitalizing and reforming the major multilateral
institutions, including the International Monetary Fund
(IMF), the World Bank and the World Trade Organization
(WTO). The United Nations, for its part, has prevented the
scourge of another world war. The IMF, World Bank and
WTO have overseen a great burst of economic expansion
of a size never seen before in the history of man. Together
with other key United Nations agencies, they have made
significant contributions to development efforts and to
poverty alleviation. However, recent developments have
shown that these institutions have their weaknesses. They
should be reformed, but not destroyed.
So, we at the United Nations can play a constructive
role in this process. As Secretary-General Mr. Kofi Annan
said at the high-level dialogue recently, the United Nations
has
”A unique and indispensable role to play. Our broad
mandate, our universal membership and our ability to
involve non-State actors all make the United Nations
uniquely well equipped to help forge a global response
to the crisis, which is global not only in the
geographical sense, but also in the range of issues that
it raises.” (A/53/PV.6)
I am glad that one clear conclusion of the high-level
dialogue on globalization was, as the Secretary-General
reiterated in his closing remarks, the need for the United
Nations and Bretton Woods institutions to now work
together as equal members of the same team. In my view,
we will also have to work together to deal with the new
challenges which were not anticipated when the Bretton
Woods institutions were set up in 1944.
We stand at a critical juncture of international
discourse. As we approach the twenty-first century,
paradigms that have brought us wealth and peace in the last
half-century are now being questioned. The temptation to
take the easiest route — to close our doors on
globalization — is very great, but the quickest route is not
necessarily the right or best route.
We can begin by holding full discussions on this issue.
A good start was made at the recent high-level dialogue.
Many good ideas have been raised. We should continue this
process in order to come up with a global understanding of
the challenges and to formulate a global response. I am
pleased to learn that preparations have already begun for
the Millennium Assembly in the year 2000. Many questions
will certainly be discussed then, but I dare say that no
question may be more pressing than the challenge of
globalization.




